Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites the limitation "first torque-transmitting profile" and "second torque-transmitting profile"; it is believed that the “profile” is meant to be “spline teeth”, but the claim should be corrected so that the terminology is consistent throughout. Additionally, it is disclosed in the specification of the present application that the spline teeth are a further limitation of the profiles, not the same element..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites that the diameter difference is "equal to or larger than -2 mm". It is understood that "larger than -2 mm" means a larger negative value, such as "-3 mm". Therefore, claim 20 limits the diameter difference to the negative values larger than -2 mm. Claim 21 is dependent on claim 20, meaning a diameter difference that is "equal to or larger than 0 mm" fails to include all the limitations of claim 20.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 24 states the limitation that the second sprocket is disposed on the sprocket body. This however is an inherent limitation already stated in claim 23, which states that the sprocket assembly is mounted to a sprocket support body. Additionally, since the second sprocket is claimed to be closer to the hub than the first sprocket, it would be obvious that the second sprocket is disposed on the support body.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-15  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kanehisa et al (EP 1439117 A2).
Regarding claim 1, Kanehisa teaches a bicycle rear sprocket assembly configured to be mounted to a sprocket support body (74) of a bicycle rear hub assembly, the bicycle rear sprocket assembly comprising:
	a first sprocket (200) having a first sprocket opening (216), a first hub-center facing side and a first hub-center far side provided on a reverse side of the first hub-center facing side in an axial direction with respect to a rotational center axis (C) of the bicycle rear sprocket assembly, 
	a second sprocket (300) having a second sprocket opening (316), a second hub-center facing side and a second hub-center far side provided on a reverse side of the second hub-center facing side in an axial direction with respect to a rotational center axis (C) of the bicycle rear sprocket assembly, the second hub-center facing side being configured to face toward an axial center plane of the bicycle rear hub assembly in a mounted state where the bicycle rear sprocket assembly is mounted to the bicycle rear hub assembly (it is inherent that there will be a front and back side, and that one will be closer to the hub than the other side, see fig 6), the second sprocket including a second torque-transmitting profile (336) being disposed around the second sprocket opening (Kanehisa, paragraphs 0017-0020 and figs 4A-4B and 6), the second sprocket being configured to be disposed closer to the axial center plane of the bicycle rear hub assembly than the first sprocket in the mounted state (Kanehisa, fig 6),
	the first torque-transmitting profile of the first sprocket being configured to engage with the second torque-transmitting profile of the second sprocket in the mounted state (Kanehisa, paragraphs 0025-0027 and figs 5 and 6, see also and pic 1 below);
	the first sprocket including an axial abutment surface (208) configured to axially abut against the second sprocket for axially positioning the first sprocket and the second sprocket relative to each other in the mounted state (figs 3B and 6, see pic 1 below), and


    PNG
    media_image1.png
    428
    316
    media_image1.png
    Greyscale


Regarding claim 2, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the axial abutment surface (208) is adjacent to the first torque-transmitting profile (224 and 236) in the axial direction (Kanehisa, paragraph 0013 and figs 3B and 6).

Regarding claim 3, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the axial abutment surface (208) is disposed radially 

Regarding claim 4, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the first torque-transmitting profile (224 and 236) includes a first axial end (end of 224 in fig 3B) disposed closer to the first hub-center facing side than to the first hub-center far side in the axial direction (hub-center facing side is to the left in figs 3B and 6), and the second torque-transmitting profile (336) includes a second axial end disposed closer to the second hub-center far side than to the second hub-center facing side in the axial direction (figs 4B, 5, and 6 and pic 2 below).

    PNG
    media_image2.png
    428
    316
    media_image2.png
    Greyscale


Regarding claim 5, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the total tooth number of the first sprocket (200) is 

Regarding claim 6, Kanehisa teaches the bicycle rear sprocket assembly according to claim 5 disclosed above, and further teaches that the total tooth number of the first sprocket is equal to or smaller than fourteen (Kanehisa, paragraph 0012 and fig 3A).

Regarding claim 7, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the first torque-transmitting profile (224 and 236) includes a plurality of first torque-transmitting spline teeth (224)(Kanehisa, paragraph 0012 and figs 3A-3C), and the second torque-transmitting profile (336) includes a plurality of second torque-transmitting spline teeth (splines making 336)(Kanehisa, paragraph 0017 and figs 4A-4B).

Regarding claim 8, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the second torque-transmitting profile (336) is configured to engage with a hub torque-transmitting profile (94) of the sprocket support body (74) in the mounted state (Kanehisa, paragraphs 0020 and 0024 and fig 6). 

Regarding claim 9, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the second sprocket (300) includes a third torque-transmitting profile (340) disposed around the second sprocket opening (316) at least on the second hub-center facing side, and the third torque-transmitting profile of the second sprocket is 

Regarding claim 10, Kanehisa teaches the bicycle rear sprocket assembly according to claim 9 disclosed above, and further teaches that the third torque-transmitting profile (340) is offset from the second torque-transmitting profile (336) in a circumferential direction with respect to the rotational center axis (C)(Kanehisa, paragraph 0017 and fig 4A).

Regarding claim 11, Kanehisa teaches the bicycle rear sprocket assembly according to claim 1 disclosed above, and further teaches that the first sprocket (200) is configured to be disposed axially outwardly from the sprocket support body (74) of the bicycle rear hub assembly with respect to the rotational center axis in the mounted state (Kanehisa, paragraphs 0021 and 0025 and fig 6).

Regarding claim 12, Kanehisa teaches a bicycle rear sprocket assembly configured to be mounted to a sprocket support body (74) of a bicycle rear hub assembly, the bicycle rear sprocket assembly comprising:
	a first sprocket (200) having a first sprocket opening (216), a first hub-center facing side and a first hub-center far side provided on a reverse side of the first hub-center facing side in an axial direction with respect to a rotational center axis (C) of the bicycle rear sprocket assembly, the first hub-center facing side being configured to face toward an axial center plane of the bicycle rear hub assembly in a mounted state where the bicycle rear sprocket assembly is mounted to the bicycle rear hub assembly (it is inherent that there will be a front and back side, 
	a second sprocket (300) having a second sprocket opening (316), a second hub-center facing side and a second hub-center far side provided on a reverse side of the second hub-center facing side in an axial direction with respect to a rotational center axis (C) of the bicycle rear sprocket assembly, the second hub-center facing side being configured to face toward an axial center plane of the bicycle rear hub assembly in a mounted state where the bicycle rear sprocket assembly is mounted to the bicycle rear hub assembly (it is inherent that there will be a front and back side, and that one will be closer to the hub than the other side, see fig 6), the second sprocket including a second torque-transmitting profile (312) being disposed around the second sprocket opening (Kanehisa, paragraphs 0017-0020 and figs 4A-4B and 6), the second sprocket being configured to be disposed closer to the axial center plane of the bicycle rear hub assembly than the first sprocket in the mounted state (Kanehisa, fig 6),
	the second torque-transmitting profile of the second sprocket being configured to engage with the first torque-transmitting profile of the first sprocket and a hub torque-transmitting profile (94) of the sprocket support body in the mounted state (Kanehisa, paragraphs 0017-0027 and figs 5 and 6).

Regarding claim 13, Kanehisa teaches the bicycle rear sprocket assembly according to claim 12 disclosed above, and further teaches that the second torque-transmitting profile (312) of the second sprocket (300) is configured to engage with the first torque-transmitting profile (224 and 236) of the first sprocket (200) on the second hub-center far side in the mounted state and 

    PNG
    media_image3.png
    429
    316
    media_image3.png
    Greyscale

Regarding claim 14, Kanehisa teaches the bicycle rear sprocket assembly according to claim 12 disclosed above, and further teaches that the second torque-transmitting profile (312) extends beyond a sprocket axial center plane of the second sprocket (figs 4A, 4B, 6, and pic 3 above).

Regarding claim 15, Kanehisa teaches the bicycle rear sprocket assembly according to claim 12 disclosed above, and further teaches that the second torque-transmitting profile (312) extends from the second hub-center facing side to the second hub-center far side (figs 4A, 4B, 6, and pic 3 above).

.
Allowable Subject Matter
Claims 16-20, 23, and 25-26 are allowed.
The following is an examiner’s statement of reasons for allowance: For claim 16, no prior art teaches or reasonably suggests a second sprocket having a second torque-transmitting profile with at least one spline tooth on one side of the sprocket and also a third torque-transmitting profile on the opposite side having an additional, different spline tooth from the second profile in combination with the other limitations and subject matter of claim 16. Claims 17-19 rely on claim 16 and are thus also allowable. 
As for claim 20, no prior art teaches or reasonably suggests a first sprocket having a first internal-spline minor diameter that is smaller than a second internal-spline minor diameter of a second sprocket, such that the difference of the second diameter from the first is equal to or larger than -2 mm, in combination with the other limitations and subject matter of claim 20. 
As for claim 23, no prior art teaches or reasonably suggests first torque-transmitting spline teeth of a first sprocket having a first internal-spline minor diameter being larger than an external spline minor diameter of a plurality of hub torque-transmitting spline teeth of a sprocket support body when combined with the other limitations of claim 23. The prior art used for claims 1-15 even teaches that the first sprocket would be made weak or unfunctional when the diameter is changed to fit on the same sprocket support portion as the second sprocket. Claims 25-26 depend on claim 23 and are therefore also allowable. Claim 24 does not further limit claim 23, and is therefore rejected.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al (US 2010/0099530 A1), Nakano et al (US 2006/0058140 A1), Fujita (DE 102018111277 A1), Jiyahana et al (EP 1342657 A2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651